TERMINATION AGREEMENT This Termination Agreement dated as of this 19th day of January, 2009 is by and between China America Holdings, Inc., a Florida corporation formerly known as Sense Holdings, Inc. (the "Corporation"), and Dore Scott Perler, an individual. RECITALS WHEREAS, the Corporation and Mr. Perler are parties to that certain Employment Agreement effective as of May 1, 2007, a copy of which is attached hereto as Exhibit A and incorporated herein by such reference (the "Employment Agreement"), pursuant to which Mr. Perler has served as Chief Executive Officer of the Corporation. WHEREAS, the Corporation has determined to exit all activities related to its biometrics division (the "Biometrics Operations") which, prior to the acquisition of a controlling interest in Shanghai AoHong Industry Co., Ltd., in June 2007 represented the Corporation's primary business and operations. WHEREAS, Mr. Perler is desirous of a acquiring all right, title and interest in the Biometrics Operations from the Corporation. WHEREAS, the parties have agreed that Mr. Perler will resign his position of Chief Executive Officer of the Corporation and terminate the Employment Agreement. NOW, THEREFORE, in consideration of the mutual promises set forth herein and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.Recitals.The foregoing recitals are true and correct. 2Resignation and Termination of Employment Agreement. a.Contemporaneously with the execution of this Agreement Mr. Perler shall submit his resignation as an officer and of the Corporation and agrees to take on the role of corporate secretary through March 31, 2009. b.The parties hereto mutually agree to terminate the Employment Agreement effective as of the date of this Agreement.In lieu of any and all salary after October 31, 2008, severance payments, benefits or other payments, Change of Control Termination Benefits as defined in the Agreement, the Corporation shall pay Mr. Perler the sum of $75,000.00 (the “Severance Payment”) no later than 7 days after execution of this Agreement.In addition, the Corporation shall sell the assets of the Biometrics Business to Pearl Group Advisors, Inc., a company owned by Mr. Perler, pursuant to the terms of the Asset Purchase Agreement dated as of the Date of this Agreement. c.Mr.
